 INTERCOLLEGIATEPRESS177Inter Collegiate Press, Graphic Arts Division-Sar-gent Welch Scientific Co. and Sargent Welch Scien-tificCo.andBookbindersLocalNo.60,International Brotherhood of Bookbinders, AFL-CIO.Cases17-CA-4498, 17-CA-4762, and17-CA-4826September20, 1972DECISION AND ORDEROn February 9, 1972,AdministrativeLawJudge' Benjamin K. Blackburn issued the attachedDecision in this proceeding. Thereafter,Respondentand the Charging Party filed exceptions and support-ing briefs,the General Counsel filed cross-exceptionsand a supporting brief,and Respondent filed a briefin support of the Administrative Law Judge'sDeci-sion in Cases17-CA-4762 and 17-CA-4826.The National Labor Relations Board has consid-ered the record and the attached Decision in light ofthe exceptions and briefs and has decided to affirmthe rulings,findings,and conclusions of the Adminis-trative Law Judge only to the extent consistent here-with.The Administrative Law Judge found that Re-spondent violated Section 8(a)(3) and(1) of the Na-tionalLabor RelationsAct byhiring temporaryreplacements for the employees whom it had lawfullylocked out, but did not violatethe Act byitsbrieflayoff of three permanent employees shortly after theend of the lockout while temporary employees wereperforming unit work,and did not unlawfully imposemore onerous working conditions on two of thosepermanent employees after their recall. The under-signedmembers adopt the Administrative LawJudge's recommendation to dismiss as to the post-lockout layoff and the alleged imposition of moreonerous working conditions,but do not agree with hisconclusions as to the hiring of temporary replace-ments during the lockout.Rather,we find,for the reasons stated in ouropinion inOttawa Silica Co.,197 NLRB No. 53, that,absent antiunion motivation,which is not shown here,an employer does not violate Section 8(a)(3) or (1) ofthe Act byhiring temporary replacements to continueoperations during an otherwise lawful lockout. Ac-cordingly,as a majority of the Board is of the viewthat no violation of the Act has occurred, we shalldismiss the complaint.'The title of"Tnal Exanuner" was changed to "Administrative LawJudge"effective August 19, 1972.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.CHAIRMAN MILLER,concurring:Once again we face the question of whether ornot the utilization of temporary replacements by anemployer who engages in a lockout constitutes a vio-lation of ourAct. Two ofmy colleagues appear to beof the view that the use of such replacements alwayscreates a violation of the Act whereas another two ofmy colleagues appear to be of the view that it nevercreates a violation,assuming that the lockout itself isproper.As indicated by my separate concurring opinioninOttawa Silica Company,197 NLRBNo. 53, I findmyself unable to accept either unequivocal view.The SupremeCourt,itwill be recalled,issued itsdecisionsinN.L.R.B. v. Brown,d/bla Brown FoodStores,380 U.S.278(1965), and inAmerican ShipBuildingCo. v. N.L.R.B.,380 U.S. 300(1965), on thesame day.InAmericanShipBuilding Co.the Courtupbraided the Board for attempting to determine thelegality of a lockout in any given case by assessing therelative economic power of the adversaries in the bar-gaining process.Instead of using such a test,a majori-ty of the Courtheld foursquare that"an employerviolates neither§8(a)(1) nor § 8(a)(3) when, after abargaining impasse has been reached, he temporarilyshuts down his plant and lays off his employees for thesole purpose of bringing economic pressure to bear insupport of his legitimate bargaining position."As to the issue of the use of temporary replace-ments,however, the opinion of the Court inBrownappears to me to both permit and require this Boardto engage in just the sort of balancing of interests inwhich it forbade us to engage in determining the legal-ity of a lockout as such.For in theBrowncase, where,unlikeAmericanShipBuilding,the issue of the utilization of temporaryreplacements was before the Court,the Court appearsto have separated the issue of the legality of the lock-out from the issue of legality of the use of replace-ments.It gave little attention to the legality of thelockout in that case,noting that inAmerican ShipBuildingithad held"that a lockout is not an unfairlabor practice simply because used by an employer tobring pressure to bear in support of his bargainingposition after an impasse in bargaining negotiationshas been reached,"N.L.R.B.v.Brown Food Stores,380 U.S. 278,284. But when the Court turned to theissue of the use of temporary replacements,it engagedin a lengthy discussion,balancing the impact of suchconduct by the Respondents on possible discourage-199 NLRB No. 35 178DECISIONSOF NATIONAL LABORRELATIONS BOARDment of union membership against the importanceand the legitimacy of the objectives of the employer.In the course of this discussion the Court stated at289:When the resulting harm to employee rightsis thus comparatively slight, and a substantialand legitimate business end is served, the em-ployers' conduct isprima facielawful.Underthese circumstances the finding of an unfair la-bor practice under § 8(a)(3) requires a showing ofimproper subjective intent.'In evaluating the probable effect of the use oftemporary replacements on union membership, theCourt noted, as minimizing factors, that (1) the re-placements were expressly used for the duration of thelabor dispute only, (2) the membership, through itscontrol of union policy, could end the dispute andterminate the lockout at any time simply by agreeingto the employer's terms and returning to work on aregular basis, and (3) the employer had agreed toincorporate a union-shop provision in the new con-tract.Then, in evaluating the legitimacy or illegitimacyof the employers' interests in resorting to the use oftemporary replacements, the Court pointed to thelack of evidence of any antiunion animus, to the am-icable history of labor relations between the employ-ers and the union, and again to the temporary natureof the replacements. It concluded that all of thesefactors indicated an absence of improper motive.With respect to affirmative evidence of a legitimatebusiness purpose, the Court appears to have givengreat weight to the legitimacy of the respondents' de-sire to maintain the integrity of, and the resultantincreased bargaining strength afforded by, a unifiedmultiemployer unit.If I understand the reasoning of the majorityopinion of the Supreme Court in theBrowncase,therefore, it is incumbent upon this Board in each caseinvolving the use of temporary replacements duringan otherwise legitimate lockout to: (1) Weigh careful-ly all of the circumstances in order to determine theextent to which the use of such replacements has atendency to discourage union membership, and (2)balance against our conclusions in that regard theextent to which the use of such replacements wassupported by a legitimate and significant business jus-tification or, on the other hand, the extent to whichantiunion animus rather than bona fide business con-siderationsmotivated the employer's decision toutilize replacements.It was for these reasons that in my separate con-curring opinion in theOttawa Silicacase I found noviolationunder the facts of that case,but at the sametime disclaimed what appeared to be the view of twoof my colleagues that the utilization of temporaryreplacements would be justified inallotherwise per-missible lockout situations.While there is some language in the opinion ofthe Court of Appeals for the Seventh Circuit inInlandTrucking Co. d/b/a/ Oshkosh Ready Mix Co., 440F.2d 562 (1971), cert. denied 404 U.S. 858 (1971),which might ,be read as outlawing the use of tempo-rary replacements asa per seinterference with pro-tected employees' rights, such a holding would bedirectly contrary toBrown.I therefore readthe Inlandopinion to mean only that the use of such replace-mentsunder the circumstances there at barconstituted,in the court's view, such an improper interference. Atany rate, in the latter part of the court's opinion inInland,it clearly engaged in a balancing analysis andthere concluded, as had the Board, that there was,insufficient evidence of legitimate and substantialbusiness justification for the respondent's insistenceupon continued operation during what the Courtthere referred to as an "offensive lockout."I am somewhat unsure as to the circumstancesunder which that court would regard a lockout as"offensive" or "defensive." In fact, I am less than surethat any such general labels are of real assistance incarrying out the kind of analysis which the SupremeCourt would have us undertake.In the instant case, I have searched the recordand am unable to detect any evidence that the use oftemporary replacements here had any greater tenden-cy to discourage union membership than did like con-duct in theBrowncase.Here, as there, Respondentmade abundantly clear throughout that the replace-ments were to be used for the duration of the labordispute only. Indeed, Respondent gave even greaterassurances here, in that it offered to abandon both thelockout and the continued use of the temporary helpif the Union would only give some assurance of itsintent not to disrupt continued production by the in-vocation of its strike weapon. Secondly, here, as inBrown,at the time of the lockout the Employer hadalready offered terms and conditions of employmentof greater advantage to the employees than thosewhich had prevailed under the expired contract, andleft available to the Union and the employees thesame option emphasized by the court inBrown-i.e.,to agree to return to work on a regular basis under animproved contract. Finally, here, as there, the Em-ployer had agreed that a union-security clause wouldbe incorporated in its new proposed agreement.3Turning then to an analysis of Respondent's le-3 I regard the clause as in some measure probative of Respondent's lack2This same principle was subsequently further elaborated upon by theof union animus even though the effective date of the clause would have beenSupreme Courtin N L R B v Great Dane Trailers,Inc, 388 U S 26 (1967)deferred pursuant to Kansas law. INTER COLLEGIATEPRESS179gitimate or illegitimate objectives and business justifi-cations, we have once again, as inBrown,every indic-ation of an established, stable bargaining situation.While here it is clear that past negotiations had notalways been consummated without resorting to theuse of economic weapons, it is equally clear that Re-spondent fully accepted the Union's representativestatus, and had at no time attempted to evade itsobligations to deal in good faith with its employees'chosen exclusive bargaining agents. The entire courseof events also evidences that Respondent's only pur-pose was to attempt to retain its competitive position,which it felt would be seriously jeopardized by theeconomic effects of a strike during a crucial produc-tion period for the second consecutive year.While it is true that, unlikeBrown,Respondentwas not seeking to preserve the integrity of a multiem-ployer bargainingunit,one must ask whether thismakes any significant difference in the analysis. Theterm "preserving the integrity of a bargaining unit"may have a euphoric sound, but the realistic fact isthat the real meaning of preserving that integrity is themaintenanceofmaximum employer economicstrength in dealing with a union across the bargainingtable. A multiemployer bargaining unit has no inher-ent social value, and the legitimate interest of theemployer inBrown Food Storeswas not the preserva-tion of some ultimate social good, but purely andsimply was the interest in maintaining, along withother relatively small employers, the added economicmuscle supplied by their joint action.I see, therefore,no basis for deciding that the instant Employer's in-terest in maintaining its economic viability was anyless justifiable a business consideration than the de-sire ofBrown Food Storestomaximize its economicstrength in bargaining by maintaining a solid bargain-ing front with other companies in its industry.Viewing, then, the economic justifications estab-lished in this record, I am satisfied that the recorddemonstrates their economic importance to Respon-dent and affirms Respondent'sbona fidesin pursuingits economic interests. This is not a case in whichthose justifications are asserted as a pretext, nor do Ifind any evidence that the Respondent intended itsutilization of temporary replacements as any kind ofa "scare" measure which had as its real design anattempt to force its employees out of the Union andinto a course of future dealing which would eliminatethe Union as their representative.As a matter of fact, this record further indicatesthat Respondent found that the use of temporary re-placements was not a satisfactory means of achievingcontinuity of high quality production and has re-nounced any intent to utilize such a route in the fu-ture, because it has proved to be inconsistent with theexercise. of good business judgment. This is addedevidence, if any were needed, that Respondent's endswere related solely to economic considerations.Thus an evaluation of the circumstances of thiscase in the light of theBrowntests demonstrates thathere, as inBrown,"not only is there absent in therecord any independent evidence of improper motive,but the record contains positive evidence of the em-ployers' good faith." Thus I conclude that the evi-dence does not support any finding that Respondent'sconduct here violated Section 8(a)(3) of our Act.For these reasons I join Members Kennedy andPenello in dismissing the complaint herein.MEMBERS FANNING AND JENKINS, concurring in partand dissenting in part:Contrary to our three colleagues, we would forthe reasons stated by the Administrative Law Judge,in accord with our opinion inOttawa Silica, supra,affirm the Administrative Law Judge's conclusionthat Respondent violated Section 8(a)(1) and (3) ofthe Act by operating its plant with replacements forits locked-out employees from November 30, 1970, toJune 1, 1971.4As we pointed out inOttawa Silica,ChairmanMiller constitutes with us a Board majority for theproposition that the Circuit Court's decision inInlandTrucking, supra,sets forth the tests for determining thelegal propriety of a lockout and concomitant opera-tion with replacements, namely, (1) where such con-duct is inherently destructive of protected employeerights, no proof of antiunion motivation is requiredeven if the employer introduces evidence that the con-duct was motivated by business considerations, and(2)where the adverse impact on employee right is"comparatively slight," an antiunion motivation mustbe proved if the employer has come forward withevidence of legitimate and substantial justificationtherefor.'Applying the first test to the instant case, wewould find in line with the court's reasoning inInlandTruckingthat Respondent's use of replacements re-cruited from outside sources for a prolonged 7-monthperiod was inherently destructive of the rights of itsregular employee and therefore violative of Section8(a)(1) and (3) without regard to any claim that suchconduct was motivated by business considerations.As the court stated:We conclude that the bargaining lockout, whichwas held inAmerican Shipnot to be inconsistentwith protected employee rights, does become soif the employer does not shut down, but contin-ues operations with temporary replacements.Such lockout forecloses the employees' opportu-° However, we agree with our colleagues in their adoption of the Adminis-trativeLaw Judge's dismissal of unfair labor practice allegations with respectto Respondent's post-lockout layoff of certain recalled employees5 See alsoN L R B v Great Dane Trailers, supra,388 U S at 34 180DECISIONSOF NATIONALLABOR RELATIONS BOARDnity to earn without surrendering the corre-sponding opportunity of the employer.Itwouldnot merely pit the employer's ability to withstanda shutdown of its business against the-employees'ability to endure cessation of their jobs, butwould permit the employer to impose on his em-ployees the pressure of being out of work whileobtaining for himself the returns of continuedoperation.Employees would be forced, at theinitiative of the employer,not only to forego theirjob earnings,but in addition,towatch otherworkers enjoy the earning opportunities whichthe locked out employees were endeavoring tobargain.Permitting an employer to impose thisadditional price on the protected right to collec-tive bargaining would,in our opinion,conflictwith the intended scope and content of that right,as protectedin 29 U.S.C. § 157.[Inland TruckingCo., supraat 564.]However,even if the second test is applied, it isclear from the record that Respondent has not suc-ceeded in presenting evidence of legitimate and sub-stantialbusiness justification for its continuedoperation during the lockout.In this connection, theAdministrativeLaw Judge found no merit inRespondent's contention that its use of replacementswas "a defense measure to protect itself from a well-grounded fear"of a strike during the busy season 6 Inso holding,the Administrative Law Judge properlyfound that such a fear on the part of Respondent was"unreasonable"and "more subjective than objective"in view of the "complete absence of any indicationthat the [Union]threatened by word or deed to striketo achieve its bargaining ends."Although,as noted above,Chairman Miller here,as in hisOttawa Silicaconcurrence,reiterates his ad-herence toInland Truckingprinciples,he once morefails to take cognizance of the court's rationale con-cerning the inherently destructive character of theconduct in which the Respondent engaged.In addi-tion,Chairman Miller's statement that Respondenthad a business justification for operating with replace-ments rests on the flimsy basis that Respondent "felt[it]would be seriously jeopardized by the economiceffects of a strike"during the busy season. As theAdministrativeLaw Judge correctly concluded,Respondent's fear of a strike was without foundationas the record is devoid of any evidence that the Unionthreatened to strike in the event Respondent terminat-ed its lockout and recalled its regular employees. Inthe absence of any"explicit objective indication" ofthe Union's intention to strike,it is our judgment thatRespondent's "subjective" fear of such an occurrencedoes not constitute a reasonable justification for con-6 Fromabout the first ofFebruary tothe latter part of Junecluding that a strike would have occurred had Re-spondent recalled the locked-out employees. Nordoes it show that Respondent would have been seri-ously jeopardized if it had resumed production withthe locked-out employees who notified Respondent of"their desire to return to their employment on anunconditional basis," even if oneassumes,arguendo,that its fears of a strike were well grounded. Entirelyapart from the fact that Respondent could have as-sured itself of a strike-free seasonby assuring theUnion that it would negotiate a satisfactory collec-tive-bargaining agreement by the end of theseason,Respondent has introduced no evidence that it wouldnot have been able to hire replacements in the eventof a strike. The record demonstrates that Respondentnotified the Union on November 23 of its intention toresume operations on November 30, that after unsuc-cessful negotiations with the Union in an effort toobtain a no-strike commitment from the Union it be-gan hiring replacements and recalling temporary sea-sonal employees on November 30, and that fullproduction in the locked-out departments resumed onDecember 1. Respondent has not come forward withany evidence suggesting why it would have been un-able similarly to hire replacements for striking em-ployees. Logic and experience strongly suggest thatworkers who are willing to take the jobs of locked-outemployees will as willingly take the jobs of strikingemployees. Accordingly, we conclude that though Re-spondent no doubt had substantial and compellingreasons for resuming production, it has failed to dem-onstrate any business justification for discriminatingagainst unit employees in resuming operations?Finally, Chairman Miller errs in relying on theSupreme Court's decision inBrown Food Stores, supra,which clearly does not govern the instant proceedingbecause it was a special case involving a defensiveresponseto a situation precipitated by a whipsawstrike. As we observed inOttawa Silicawith respect toa similar misinterpretation on the part of MembersKennedy and Penello, the Supreme Court was fullyaware ofBrown Food Storeswhen it explicitly statedinAmerican Ship Building, supra,that it was limitingits holding to a classic lockout situation and was ex-pressing no view as to the legality of continued opera-tion with replacements of locked-out employees.We now address ourselves to the opinion ofMembers Kennedy and Penello who find that Re-spondent did not violate the Act by hiring temporaryreplacements to continue operation during the lock-It is of course clearthatRespondent discriminated against employeeswho were representedby the Unionin selecting employees to work when itresumed operationsThisdiscnmmnahon was demonstrated not only by thefailure to recall the locked-out employeesbut byRespondent's recall oftemporaryseasonal employees and the immediate lockout of those amongthem who would have become part of the bargaining unit had Respondentallowed them to begin their third season of work. INTER COLLEGIATE PRESSout. Although they gave some minimal recognition inOttawa Silicato the business justification criterion ofInland Trucking,they now make no reference to thattestwhich they have apparently abandoned in theinstant case. As Chairman Miller states in his concur-rence herein, Members Kennedy and Penello "appearto be of the view that it [the use of temporary replace-ments for locked-out employees] never creates a viola-tion, assuming that the lockout itself is proper." Thus,by their complete disavowal of bothInland Truckingcriteria,which are in turn set forth by the SupremeCourt inGreat Dane Trailers,Members Kennedy andPenello fall into an entirely untenable legal posture.As we believe that Respondent's conduct wasdestructive of protected employee rights and that, inthe absence of any objective indication of the Union'sintention to strike, Respondent did not have a legit-imate and substantial business justification for itsconduct, we would find that Respondent violated theAct.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMINK. BLACKBURN, Trial Examiner: The chargein Case 17-CA-4498 was filed on November 23, 1970; thecomplaint was issued on June 10, 1971. The charge in Case17-CA-4762 was filed on July 14, 1971; the complaint wasissued on September 27, 1971. The charge in Case 17-CA-4826 was filed on September 7, 1971; the complaint wasissued on November 2, 1971. The three cases were consol-idated for hearing on November 4, 1971. The hearing washeld in Kansas City, Missouri, on November 16, 17, 18, 19,and 30 and December 1 and 2, 1971. (The motions of theGeneral Counsel and Respondent to correct the transcriptare hereby granted.) The issue in Case 17-CA-4498 iswhether Respondent violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, when it hiredtemporary replacements for its locked-out employees onand after November 30, 1970. The issue in Case 17-CA-4762 is whether Respondent violated Section8(a)(1),(3), and (5) of the Act when it assigned certain work on June24 and 25, 1971, to a temporary replacement rather than toIreneBarnes,Mary Alice Helm, or Ruby Patterson, em-ployees who had been locked out and who were on layoffon those 2 days. The issue in Case 17-CA-4826 is whetherRespondent violated Section 8(a)(1), (3), and (4) of the Actby transferring IreneBarnes andMary Alice Helm on Sep-tember 2 and 3, 1971, to jobs that were more onerous anddemanding than theirusual assignments.For the reasons setforth below, I find for the General Counsel in Case 17-CA-4498 and for Respondent in Cases 17-CA-4762 and4826.Upon the entire record, including my observation ofthe demeanorof the witnesses, and after due considerationof oral argument and briefs, I make the following:FINDINGS OF FACT1.JURISDICTION181Respondent, an Illinois corporation, operates a print-ing plant in Mission, Kansas, where it manufactures andsells graduation announcements and yearbooks to colleges,universities, high schools, and junior high schools and man-ufactures and sells other printed products. Goods and mate-rials purchased for more than $50,000 are annually receivedat the Mission plant from suppliers located outside the Stateof Kansas. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act. The ChargingParty is a labor organization within the meaning of Section2(5) of the Act.IITHE UNFAIR LABOR PRACTICESA. Case 17-CA-44981.BackgroundInter Collegiate Press, the Mission, Kansas, plant in-volved in this proceeding, is one of three which togethercomprise the Graphic Arts Division of Sargent Welch Sci-entific Co. Donald Tyler is general manager of the GraphicArts Division. Inter Collegiate's principal products are year-books and announcements. To that end, its production fa-cilitiesare organized into an order entry department, ayearbook department, and an announcements department.Production in the yearbook department begins when Re-spondent receives from a school its initial yearbook specifi-cations, including pictures, art work, and copy. The ordergoes first to the mat receiving department, next to the com-position department where typeis set.Then the pages pro-ceed through the camera area, followed by the stripping andplatemaking areas where lithographic preparatory work isperformed. The plates go to the lithographic pressroomwhere the actual printing operation occurs. No employeesrepresented by the Charging Party are involved in any ofthese operations.While they are taking place, yearbookcovers are being manufactured in the cover department.The Charging Party represents all full-time and permanentseasonal employees in the cover department. (Respondentalso employs temporary seasonal employees. An individualadvances from temporary seasonal to permanentseasonalstatus; i.e., he moves into the bargaining unit represented bythe Charging Party at the beginning of his thirdseason ofemployment.) Finally, the printed material and the coverscome together in the bindery department where the year-book is completed and where the Charging Party representsall full-time and permanent seasonal employees.Production in the announcements department beginswhen paper is cut to specifications by employees repre-sented by the Charging Party. Like yearbook pages, theannouncements and other graduation accessory items areprinted by employees who are not represented by theCharging Party. They then move into the announcementassembly area where they are finished, folded, inspected,and packaged by employees who, provided they enjoy full-time or permanent seasonal status, are represented by theCharging Party. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDBecause the great bulk of its products must be deliveredduring or just before the school graduation season in Juneeach year, Respondent's production peaks in the first halfof each year.Its season,in the sense of the period duringwhich it is utilizing its facilities at their maximum capacitiesso that it cannot increase its production by adding employ-ees or increasing overtime, runs from around the first ofFebruary until the latter part of June. During this part ofthe year the complement of employees at Inter CollegiatePress grows, through the hiring of seasonal employees, fromsomething over 200 to more than 500.Respondent markets its products through salesmenscattered throughout the United States and Canada. It an-nually holds a regional sales meeting in Washington, D.C.,in mid-December and another in Kansas City in mid-Janu-ary. It furnishes its salesmen with various samples and otherpromotional material for their use in persuading the schoolson which they call to deal with Respondent rather than oneof its competitors who, along with Respondent, competeaggressively for the market. Respondent also furnishes kitsto the schools which have entered into yearbook contractswith it to assist editors in preparing their copy. Materials forsalesmen and editors are manufactured at the Inter Collegi-ate Press plant and, because of the seasonal nature of thebusiness,must be ready at approximately the same timeeach year. Because of the nature of the products, time ofdelivery is of the essence in contracts which Respondententers into with schools. (Respondent guarantees delivery ofyearbooks 10 weeks after receipt of final copy from thecustomer. With respect to announcements, delivery is guar-anteed in 6 weeks.)The labor relations history of Inter Collegiate Pressbegan in 1963 when District 50, United Mine Workers ofAmerica, filed a petition in Case 17-RC-4163 for an elec-tion in a unit of production and maintenance employees.The case went to the Board on the issue of whether, asRespondent contended, temporary seasonal employeesshould be excluded from the unit. On October 25, 1963, theBoard ruled that they should. An election was held on No-vember 15, 1963. On November 20, District 50 filed objec-tions. On February 11, 1964, the Regional Director set asidethe election and ordered a second one. It was held on March4, 1964. The vote was 117 to 89againstDistrict 50.In December 1965 Lithographers and PhotoengraversInternational Union, AFL-CIO, filed a petition in Case17-RC-4942 for an election in a unit of lithographic pro-duction employees. Once again, the temporary seasonal em-ployees issue sent the case to the Board. On April 15, 1966,the Board ruled that they should be excluded from the unit.LPIU won the election which followed this decision. It wascertified onMay 12, 1966.On December 12, 1966, two unions filed petitions forelections. In Case 17-RC-5264, Kansas City Printing Press-men and Assistants Union, Local 16, sought an election ina unit of letter pressmen,steel die pressmen,and assistants.In Case 17-RC-5263, the Charging Party sought an electionin a unit of bindery employees. Both petitions specified thattemporaryseasonal employeeswould be excluded. Consentelectionswere held on February 23, 1967. Both unions pre-vailed. Both were duly certified.The first contract between Respondent and LPIU ranfrom January 26, 1967, through September 30, 1969. It wasnegotiated without strike activity. The first agreement be-tween Respondent and the Printing Pressmen was also ne-gotiatedwithout a strike. It expired June 30, 1971.Respondent and the Printing Pressmen reached agreementon a second contract on July 19, 1971, without a strike. Thefirst contract between Respondent and the Charging Partyran from September 1, 1967, through August 31, 1970. Dur-ing the negotiations, which lasted from March until October1967, the Charging Party struck Respondent for approxi-mately 2 weeks in late August or early September. TheCharging Party struck over such issues as work by supervi-sors,manning, hours, voluntary work on Memorial Dayholiday, and wage increases. It ended its strike without pre-vailing on these issues. The contract to which it eventuallyagreed did not contain all that the Charging Party hadsought by striking with respect to these items.Respondent and LPIU began negotiations for a secondcontract in September 1969. During those negotiations theevents took place which are recorded inInter CollegiatePress, Division Sargent[sic]Welch Scientific Co.,194 NLRBNo. 60. (Respondent was found not to have violated Section8(a)(5) and (1) of the Act by withdrawing its recognition ofLPIU as the bargaining representative of its lithographicproduction employees.) LPIU struck on March 6, 1970, andpicketed the Inter Collegiate Press plant. Employees in the 1units represented by the Printing Pressmen and the Charg-ing Party refused to cross the picket line. It was removed onthe evening of March 10, 1970. Employees represented bythe Printing Pressmen and the Charging Party returned towork the next morning. On March 9 or 10 Respondentthreatened to file suit for an injunction against the ChargingParty if it did not immediately honor the no-strikeclause inits contract with Respondent by instructing the employeesit represented to cross LPIU's picket line. No suit for aninjunction was ever filed against the Charging Party.Negotiations for a second contract between Respon-dent and the Charging Party began with a meeting on July7, 1970. Subsequent meetings were held in 1970 on July 27and 30, August 6, 7, 17, 24, and 27,September9, 15, 16, 17,and 28, October 15, 16, and 26, November 9, 18, and 23, andDecember 22; in 1971 on February 1, March 2, April 6, andNovember 9. No agreement has yet been reached. As ofNovember 30, 1971, the day on which Tyler finished testify-ing in this proceeding, he had decided not to resort to alockout during or in support of Respondent's 1972 season.His reason was that the lockout in support of the 1971season (see below) has not solved Respondent's problems.Since I have received no information to the contrary in theinterim, I assume that no lockout or strike has taken placebetween the close of the hearing and this decision, whichcomes during Respondent's 1972 season. Respondent andthe Charging Party agree that they are under a continuingduty to bargain with respect to employees in the unit forwhich Charging Party was certified on March 3, 1967;namely, all full-time and permanent seasonal bookbinders,excluding temporary seasonal employees, home workers,office and clerical employees and all other employees,guards and supervisors as defined in the Act. (Except for the INTER COLLEGIATEPRESS183period of the lockout, Respondent has continued and iscontinuing to check off dues for the Charging Party accord-ing to their expired contract.)2.The lockoutThe same issues for which the Charging Party hadfought and lost in 1967, namely, work by supervisors, man-ning(i.e.,which employees in which job classificationswould be permitted to setup and/or operate which equip-ment in the plant),hours, whether employees could be com-pelled to work on Memorial Day, and wage increases, cameup early in the 1970 negotiations. As the Charging Partypressed each of its demands in these and other areas,Respondent's spokesman(Tom Barr,personnel director ofthe Company, prior to August 17; Earl Engle, Respondent'scounsel,at the August 17 meeting and thereafter) stated thatitwas a strike issue,i.e., that it was a demand to whichRespondent was so strongly opposed that it would take astrike rather than agree.At no time in the negotiations didthe Charging Party (in the person of its spokesman, MerylCooper, the Charging Party's secretary-treasurer and busi-ness representative)say that it intended to strike. On theother hand,at no timeprior to themeetingofMarch 2,1971, did the Charging Party say that it did not intend tostrike in aneffort to winitsdemands.(This is the onlysignificantcredibilityissue posedin the record. I do notcredit the testimonyof TerryRandel,an employee-memberof the Charging Party's bargaining committee,that Coopermore than once responded to Respondent's "that's a strikeissue"argument with a statement that the Charging Partydid not intend to strike, especially in the early stages of thenegotiations. I do so principally because Cooper himself, inthe course of a searching cross-examination by Engle, wasfinally unwilling to go that far. Moreover,Engle,who testi-fied to the contrary as a witness for Respondent,impressedme with his candor.My findings as to the details of whathappened during the negotiations and how Respondent ar-rived at the decisions it made are based primarily on histestimony.)When Engle entered the negotiations on August 17,1970, 42 issues were still on the table.Only 13 were resolvedprior to October 16, 1970.No issues were settled betweenSeptember15, 1970, and April 6, 1971. At the September 17,1970,meeting the Charging Party made a wage proposalwhich Respondent rejected. At the September 28, 1970,meeting Respondent made a final proposal to resolve alloutstanding issues. The Charging Party rejected it on Octo-ber 15, 1970. At that meeting, a Federal mediator stated thatRespondent and the Charging Party were engaged in anexercise in futility.Engle and Cooper agreed that negotia-tions had reached a deadlock. (Respondent raised the possi-bilityofbreakingtheimpasseby changing jobclassifications at the meeting held on November 9, 1970.However,at the November 23, 1970,meeting the ChargingParty rejected this feeler.)When the negotiations failed to progress to its satisfac-tion,Respondent considered the strategy of bringing pres-sure on the Charging Party by locking out the employees itrepresented in the hope it would lead to agreement on thebasis of Respondent's terms. Engle first mentioned the pos-sibility of a lockout to Cooper at the conclusion of theSeptember 16, 1970,meeting.Tyler,who did not participatein the negotiations,discussed the situation with Engle afterthe meeting of October 15, 1970.He decided,as Engle rec-ommended, that,in the event the meeting scheduled for thenext day did not result in some change in the situation,Respondent would lock out at the end of the day shift onOctober 16, 1970. Consequently, near the end of the Octo-ber 16session,which began with Cooper's statement that hedid not know why the parties were meeting becauseRespondent's final proposal was unacceptable to the Charg-ing Party and the Charging Party had nothing further topresent,and which again proved fruitless,Engle announcedRespondent had decided to lock out at 3:30 p.m. in supportof its bargaining position.He said Respondent would notresume work in the bindery areas until it had a signedcontract and he said Respondent was locking out all em-ployees represented by the Charging Party. Respondent an-nounced the decision to its employees in several noticeswhich it distributed to employees on October 16. All accu-rately reflect Respondent's view of the situation as it existedat that time and truthfully set forth Respondent's reason forresorting to a lockout. The one distributed to all employeesin the "Bindery, Announcement Assembly and Cover De-partments" is typical. It reads:To date the Companyhas been unable to reach agree-ment with the Bookbinders Union Local #60, yourbargaining agent. In my judgment, the Union's de-mands far exceed the Company's financial ability topay. On several occasions the Company has offeredyour Union the opportunityto audit itsbooks. YourUnion has refused these offers.The Company feels that negotiations with your Unionare extremely critical. It is imperative that the Compa-ny has a signed contract with your Union before thebusy season. If the Company does not have a signedcontract,itwill not be in a position to guarantee deliv-ery tocustomers on a timely basis. The progress innegotiations to date indicate to me that your Unionintends to wait until the busy season to take affirmative'action in support of its bargaining demands. The Com-pany will not allow this to happen.Therefore, effective October 16, 1970 at 3:30 P.M. theCompany will cease production in the Bindery, An-nouncement Assembly and Cover departments untilsuch time as it has a signed contract with the Bookbin-ders Union. There will be no further work for you untilsuch a contract is executed./s/ D. A. TylerD. A. TylerGeneral ManagerINTER-COLLEGIATEPRESSThe lockout began as scheduled at 3:30 p.m. on Octo-ber 16,1970. It lasted through May 30, 1971.The ChargingParty put up a picket line at the Inter Collegiate Press plantwhen the lockout began.It removed it when the lockoutended.The picket signs read, "Inter-Collegiate Press UnfairBookbinders Local No.60 Lockout."On October 19, 1970, Cooper sent Tyler a letter which 184DECISIONSOF NATIONALLABOR RELATIONS BOARDreads, in pertinent part, "On behalf of the Bindery Unitemployees at your company, who have been locked-out,you are hereby notified that each and every one of themhereby request to return to their employment on an uncon-ditional basis." The Charging Party never withdrew or mod-ified this request.By early November Respondent realized that its lock-out strategy had failed. Consequently, it began moving inthe direction of resuming production in the bindery, an-nouncement assembly, and cover departments without,however, capitulating to the Charging Party's bargainingdemands. At the November 9, 1970, meeting Engle for thefirst time brought up the possibility of ending the lockoutabsent a signed contract with the Charging Party. He saidthat if the Charging Party would give Respondent a no-strike commitment until July 1, 1971, Respondent wouldend the lockout. A member of the Charging Party's bargain-ing committee said this was like putting a noose around theCharging Party's neck. Engle asked what the ChargingParty's intention was. He asked if Respondent would get astrike if it ended the lockout. Cooper said that he could notgive any answer to that question. That day or shortly there-after (the record is not clear as to the exact date)Respondent's request for a no-strike commitment as theprice of ending its lockout was submitted to the locked-outemployees by the Charging Party. The employees voted thatthey would give Respondent the commitment it sought ifRespondent, in turn, would give the Charging Party a com-mitment that an agreement acceptable to the Charging Par-tywould be consummated by July 1, 1971. Thiscounterproposalwas relayed to Engle by Cooper.Respondent's proposal and the Charging Party's counter-proposal for ending the lockout while negotiations contin-ued became the basis of frequent exchanges betweenRespondent, in the person of Engle, and the Charging Party,in the person of Cooper, after November 9, 1970, especiallyin the period between November 9 and 30, 1970, whenRespondent began hiring temporary replacements and re-sumed production in the bindery, announcement assembly,and cover departments. The only modification in eitherside's position came when Engle cut back the ending datefor the no-strike commitment Respondent sought from July1 to June 21, 1971. He did so because the latter date morenearly coincides with the actual end of Respondent's busyseason than the former. This modification first appears inthe record in a letter dated November 24, 1970, from EngletoCooper which memorializes a telephone conversationbetween them that day.The possibility that Respondent would resume produc-tion with-temporary replacements first came up betweenRespondent and the Charging Party when Engle conferredprivately with Cooper at the end of the November 18, 1970,negotiations. Engle told Cooper that he did not know wherethe negotiations were headed,that Respondent was going tohave to get out the "season," and that Respondent could nottake a strike during the season. He asked what the ChargingParty's intentions were if Respondent ended the lockoutwithout a no-strike commitment from the Charging Party.Cooper did not try to answer the question. Instead, he re-plied that Respondent did not offer the Charging Partyanything and asked if Engle could guarantee they wouldreach agreement before January 1, 1971. Engle said that hecould not give such a guarantee, that Respondent was ask-ing for a no-strike commitment without regard to any otheragreements.Cooper said that the Charging Party would notgive a no-strike guarantee because Respondent was not of-fering anything. Engle said that, if Respondent did not geta no-strikeguarantee, it could onlyassume theChargingParty would strike during the busy season to support itsdemands. Cooper said Respondent was the only one talkingabout the strike. Engle said, if the Charging Party did notintend to strike, it would not be hurt by a no-strike commit-ment.Cooper said that Respondent was not offering anymoney and that it was trying to take all the rights away fromemployees. The conference broke up on that note.At the November 23, 1970,meeting of the negotiators,Engle asked the Charging Party to bung someone from itsInternational Union to the negotiations because Respon-dent had a hard decision to make. He said it was a decisionof some magnitude and had to be made by the followingMonday (i.e., November 30, 1970). He then passed out cop-ies of a four-page letter dated November 21, 1970, ad-dressed to Cooper and signed by Tyler. After rehearsing thenegotiations and Respondent's bargaining positions and sit-uation in detail, the letter reads in pertinent part:For some time now, based on the progress of nego-tiations, it hasbeen the Company's opinion that Book-binders Union intends, if given that opportunity, tostrike during the busy season in support of its bargain-ing demands. The Company cannot economically takea strike by the Bookbinders Union during the busyseason and, if such a strike were to occur, the Companywould be at the Union's complete mercy. Knowing thatfailure to meet delivery schedules of announcementsand yearbooks would mean the permanent loss of alarge number of customers, the Company would be inno position to resist the Union. The net result would beforced capitulation by the Company, in order to endthe strike.The Company has offered to end the lockout pro-vided the Union will give the Company a no-strikeguaranteethrough June of 1971. The Company madethis proposal because it would allow the Company toguarantee deliveries to customers on a timely basis andwould allow employees to return to work without com-pletely eliminating their right to strike in support oftheir bargaining demands. Unfortunately, the Unionrejected this proposal. Notwithstanding the Union'sinitial rejection of this proposal, the Companyis stilloffering it as a means to end the lockout, and thisproposal may be accepted at any time.The Company is now faced with a double dilem-ma. If it ends the lockout without a no-strike commit-ment from the Union, the Company anticipates thatthe Union will strike during the busy season to enforceits bargaining demands. On the other hand, if the Com-pany does not start immediate production, it will notbe able to make deliveries to customers on a timelybasis.After due consideration of all the factors involved,including the Company's commitments and obliga-tions to the schools and to the students who haveplaced their confidence and trust in Inter-CollegiatePress, the Company hereby notifies you that unless the INTER COLLEGIATEPRESS185Company hasa signed bargaining agreementwith yourUnion by November 30, 1970, or the Union accepts theCompany's proposal to end the lockout, the Companywill hire temporary employees to perform all requiredwork in the Bindery areas.Engle's and Cooper's telephone conversation on No-vember 24, 1970, resulted in several slight modifications ofRespondent's bargaining position in addition to changingthe proposed ending date for a no-strike commitment fromJuly 1 to June 21. However, the changes were not substan-tial enough to induce the Charging Party to retreat from itsposition that it would only give a no-strike guarantee inexchange for Respondent's guarantee that a contract ac-ceptable to the employees would be negotiated by the samedate.Consequently, Respondent began hiring temporaryreplacements for its locked-out employees on November 30,1970. (It wasso meticulousabout themanner inwhich itwent about implementing this decision of some magnitudethat, because its expired contract with the Charging Partyprovided seasonal employees become members of the bar-gaining unit at the begining of their third season, it recalledfive persons and simultaneously placed them on locked-outstatus becausethey would have begun their thirdseason ifthey had been permitted to go to work.) It called in tempo-rary seasonal employees. It hired new employees. One maninterviewed on November 30, 1970, actually began workingthat day. Full production resumed in the locked-out depart-ments on December 1, 1970. It has continued without inter-ruption since that date. (The only bargaining unit workperformed in the plant between October 17 and November30, 1970, occurred on November 18 when one supervisorspent 8 hours cutting paper to be used in printing announce-ments. The supply of cut paper on hand when the lockoutbegan had been exhaused.)Once again, Respondent's decision to use temporaryreplacements for its locked-out employees was made byTyler, based on advice from Engle. The portion of Tyler'sNovember 21, 1970, letter which I have quoted above accu-rately and truthfullysetsforth Tyler's reasonsfor reachingthis decision. In summary, Respondent elected to resort tothe use of temporary replacements rather than end its lock-out because it feared that the Charging Party would strikeduring the busyseason, thus making it impossible, if thestrike lasted any substantial length of time, for Respondentto meet its delivery date commitments to its customers. ItselectedDecember 1, 1970, as the date beyond which itcould not afford to have its bindery and related operationsshut down if it was going to be able to meet its productionrequirements during the busy season starting February 1,1971, because of the time which would be required to trainthe replacements and the necessity of having some workfinished before the season began. Factors which it weighedin reaching its decision were the fact that, by electing tostrike during the off season in 1967, the Charging Party hadnot been able to bring effective pressure to bear on it, theeffect of the LPIU's strike on its operations during the priorbusy season, the reports it was receiving of its competitors'efforts to persuade its customers to abandon it by pointingto the fact that it was having labor trouble for the secondyear in a row, and the time at which it would need suchitems as salesmen's and editors'kits if its sales operationswere not to be crippled.At the meeting held on December 22, 1970, the follow-ing exchange took place, in substance if notin haec verbae,between Engle and Cooper (my findings here are a para-phrase of Engle's notes):COOPER You are spending a lot of money to retrainand still won't be able to get the season out [i.e., meetyour commitments during the busy season].ENGLE The company told me we are getting pro-duction and will get the season out.COOPER You can't retrain 60 people.ENGLE Yes we can. Some of the people are notskilled yet in a week or 10 days they were trained.COOPER You ought to reduce the apprentice timefor these people.ENGLE That's not the problem-the companypays them too much money. Non-skilled people areworking all over Kansas City for $1.60 to $1.70 anhour.We're interested in ending the lockout if we areassured of getting out the season, but we can't take astrike during the busy season.COOPER A lockout has the same effect as a strike.ENGLE That's not so. The company is producingand it's going to get out the season. Labor disputesnormally settle eventually, but I can't assure you thecompany will ever agree to some of your proposals,particularly the picket line clause. [Respondent wantedthe Charging Party to accept the provision which isnow part of its contract with the Printing Pressmen thatanother union's picket line at the plant would be hon-ored only in the event of a lockout, not in the event ofa strike.]COOPER You'll just have to wait and see if you canget the season out.ENGLE We will. We're training now. In the heightof the season we won't be able to train. We're going tobe ready to put the season out.The Charging Party never capitulated. Respondentdid. Instead of continuing the lockout until the very end ofthe 1971 season, i.e., June 21, 1971, Respondent ended it onJune 1, 1971. It did so because the critical part of its seasonwas then over. Not all of the locked-out employees electedto return to work when the call went out on May 19, 1971.Consequently, Respondent kept enough of the temporaryreplacements at work after June 1, 1971, so that it continuedto have a full complement of employees, while dischargingthe balance of them. It was this fact which gave rise to Cases17-CA-4762 and 4826.3.Other factsThe Charging Party paid benefits in the amount of$58,681 to its members during the lockout. It was disbursedby checks drawn on the Charging Party's "Strike BenefitFund." The checks specified on their faces that the moneybeing paid was a"LockoutBenefit."The words "StrikeBenefit Fund" also appear on the faces of the checks.The work stoppage at Inter Collegiate Press from Octo-ber 16, 1970, through May 31, 1971, is referred to from timeto time in the minutes of meetings held by Charging Partyas well as the minutes of meetings of another labor organi- 186DECISIONSOF NATIONAL LABOR RELATIONS BOARDzation in the Kansas City area. Sometimes it is referred toas a "strike." Other times it is referred to as a "lockout."At some time or times during the period from Decem-ber 1, 1970, through May 30, 1971, some locked-out em-ployees worked for employers other than Respondent. Therecord does not reveal how many or the length of the periodor periods during which they worked.In theyearending at the close of the 1970 season,approximately 94 percent of Respondent's work was per-formed pursuant to contracts with educational institutions.Yearbooks comprised about 79 percent of these sales andannouncementscomprised about 15 percent of these sales.The remaining 6 percent of Respondent's saleswas com-mercial work. Respondent also manufactured 70 percent ofits total yearbook volume between January 1 and June 27,1970; 66 percent of its total yearbook volume between Feb-ruary 1 and June 27, 1970; and 52 percent of its total year-book volume between April 25 and June 27, 1970.Respondent also shipped 100 percent of its announcementvolume between January 1 and June 30, 1970, and shipped98 percent of its announcement volume between February1and June 30, 1970.Respondent bills its customers for purchases after theproducts have been shipped. In the years ending at the closeof the 1969 and 1970 seasons, Respondent billed 69 percentand 64 percent, respectively, of its volume in yearbooks andannouncementsinMarch, April, May, and June.There are 66 full-time and permanent seasonal employ-ees in the unit represented by the Charging Party. To com-plement this regular work force, Respondent, each year,employs a number of temporary seasonal employees. Forthe weeks ending November 30,1969, February 6,1970, andMay 4, 1970, Respondent employed 66 persons, 93 persons,and 144 persons, respectively, in the unit represented by theCharging Party.From November 30, 1970, through May 31, 1971, Re-spondent hired 249 employees in the bindery, announce-ment, and cover departments. When the lockout ended, 50of the 66 locked-out employees returned to work. Respon-dent retained 61 of the employees it had hired during thelockout.Respondent works a large number of overtime hoursduring the busy season. During the period from the weekending January 25 through June 28, 1970, Respondentworked over 9,000 hours overtime in the bindery, over 1,500hours overtime in the cover area, and over 3,000 hoursovertime in the announcement assembly area.In the engraving press department, an area of the plantrepresented by the Printing Pressmen, Respondent operatespanel foil presses, small die presses, and large die presses.For the years ending at the close of the 1969 and 1970seasons, Respondent, respectively, produced the followingimpressions on the equipment: 6,607,537 and 6,586,000 onthe panel foil presses; 9,564,554 and 9,986,893 on the smalldie presses; and 5,204,060 and 5,336,441 on the large diepresses.In September 1970, Respondent made a projection,computed on a monthly basis, of the number of impressionsitwas required to produce on each type of press in theengraving department in order to make timely delivery ofits announcements for the 1971 season.As of December 5, 1970, Respondent had not met itscalculated production requirements and, on the basis of itsproduction capabilities, Respondent projected that by theend of December 1970, it would be over 700,000 impres-sions off forecast on the panel foil presses, about 500,000impressions off forecast on the small die presses, and over700,000 impressions off forecast on the large die presses.Respondent did not meet its production estimates inthe engraving department, in part, because of a shortage ofcut paper. From October 16 through November 17, 1970, nopaper was cut in the bindery because of the lockout. Re-spondent was out of cut paper. It was required to cut paperor close the engraving press department. If Respondent hadnot cut paper for 8 hours on November 18, 1970, and cutpaper on a continuing basis after December 1, 1970, it couldhave achieved no further production in the engraving de-partment, and it would have failed to deliver 100 percent ofits announcement business for the 1971 season.In the years ending at the close of the 1969, 1970, and1971 seasons, Respondent shipped 1,002, 899, and 916 coverorders, respectively, by June 30. By February 1, 1969 and1970,Respondent had respectively completed 36 percentand 35 percent of its total cover volume. As of December1, 1970, Respondent had completed no covers for the 1971season, and, on the basis of using inexperienced temporaryreplacements to perform the cover work involved, Respon-dent had a 9-week backlog of work in the cover area.Respondent must produce about 35 percent of its totalcover volume by February 1 of each year in order to makedeliveries on a timely basis, since, by that date, Respondentisworking at 100 percent of its production capacity and, ifnecessary production is not accomplished in the cover area,it is not possible to make up the production loss. Becauseof production limitations, if Respondent had not com-menced work in the cover department on December 1, 1971,itwould not have been able to train temporary replace-ments, clean up the backlog of work in the department, andproduce approximately 35 percent of its seasonal cover vol-ume by February 1, 1971.On December 1, 1970, Respondent had a 12-weekbacklog of work in the bindery. To perform this work usinginexperienced temporary employees, Respondent had ap-proximately a 17-week backlog of work.In the years ending at the close of the 1969, 1970, and1971 seasons, Respondent shipped 1,002, 899, and 929 bind-ery orders, respectively, by June 27.In the year ending at the close of the 1969 season,Respondent produced a total of 542,115 books in the bind-ery, 475,986 of which were produced between April 1 andJune 30, 1969. In the year ending at the close of the 1970season, Respondent produced a total of 521,559 books inthe bindery, 463,725 of which were produced between April1and June 30, 1970.By June 30, 1971, Respondent was obligated to manu-facture and ship from the bindery 916 yearbook orders, or540,280 individual books. Respondent has a weekly produc-tion capacity of 50,000 stiff book covers in the bindery. Onthe basis of the 1969 and 1970 seasons, Respondent wasrequired to produce 460,000 books between April 1 andJune 30, 1971, in order to deliver on a timely basis for the1971 season. To produce 460,000 books in the 8-week period INTER COLLEGIATE PRESSinvolved,Respondent was required to work at 100 percentof its production capacity; i.e., two shifts, 10 hours per day,7 days per week.To complete the backlog of work,train newemployees,and produce the necessary volume of books required, it wasnecessary for Respondent to start production in the binderyon December 1, 1970, in order to ship its announcementsand yearbooks for the 1970-71 season on a timely basiswhen it opted for the hiring of temporary replacements inlieu of calling off the lockout.In the calendar year 1970, Respondent had a net lossbefore taxes of $261,046. Of this amount, about $120,000 isdirectly attributable to the labor dispute with the ChargingParty.Respondent has an announcedpolicyof granting equalwages and benefits to all employees in the plant.If Respon-dent had granted the ChargingParty's bargaining demandsthroughout the plant, the 2-year cost to Respondent wouldhave been $1,274,000.Prior to December 1, 1970, Respondent made an esti-mate of the time required to train new employees to performthe work functions in the cover,bindery,and announce-ment assembly areas. The training times ranged from 2weeks to 12 weeks, depending upon the equipment involved.On November 30, 1970, Respondent commenced hir-ing replacements to resumefull production in the cover,bindery,and announcement assembly areas.In order toretain a complete work force throughout the lockout period,as already indicated, it was necessary for Respondent tohire well in excess of 66 persons,the normal complement ofthe unit. Turnover of the temporary replacements made itdifficult for Respondent's five supervisors to train a suffi-cient work force to produce the 1971season, on a timelybasis. The temporary replacements employed by Respon-dent in thebindery workedat an averageproductivity of 59percent.In the 1971 season, Respondent had poor deliveries onannouncements.The deliveries on yearbooks were fairlygood, but Respondent experienced quality problems. Inboth the 1969 and 1970 seasons, Respondent had a totalvolume of business of about $6,200,000. As a result of latedeliveries and poor quality in the 1971 season, Respondent'svolume of business was reduced by an estimated $700,000.After December 1, 1970, Respondent subcontracted$50,012 of work that it would not have subcontracted in the1971 season except for the labor dispute with the ChargingParty. The work was subcontracted because Respondentdid not achieve the necessary productionlevelsin the plantwith temporary replacements in order to deliver its mer-chandise on a timely basis.4.Analysis and conclusionsRespondent's defense to the charge that it violatedSection 8(a)(1) and (3) of the Act by utilizing temporaryreplacements for the locked-out employees has two prongs.The first is that what was admittedly a lockout in its incep-tion on October 16, 1970, became a strike on and afterNovember 9, 1970, even though Respondent admittedlynever took any steps, prior to May 31, 1971, to end thelockout and the Charging Party admittedly never declared187that it was on strike.The events of November 9, 1970, which Respondentrelies on are its offer to end the lockout if the Charging Partywould give a no-strike commitment to run through the busyseason and the vote of the Charging Party'smembers toreject that offer. The events after November 9, 1970, whichRespondent relies on are its continuation of that offer, theCharging Party's counteroffer to swap such a commitmentfor a commitment by Respondent that negotiations wouldresult in a contract satisfactory to the Charging Party by theend of the busy season, and the various exchanges betweenRespondent and the Charging Party on the subject, such asthe conversation between Engle and Cooper at the Decem-ber 22,1970, negotiations.Respondent's argument is sum-marized in this excerpt fromitsmasterful brief:Although the work stoppage in the present casebegan as a lockout for the purpose of bringing negotia-tions to a conclusion, Respondent soon ceased condi-tioning the end of the lockout on a signed contract and,instead, insisted only upon a no-strike assurance fromthe Charging Party as a condition for ending the lock-out. The Charging Party, at this point, had the powerto end the lockout by agreement not to strike. Thus, ifthe Charging Party and the employees truly wanted towork during the period in question, they could havedone so simply by agreeing that they would work. In-stead, the Charging Party refused to grant a no-strikecommitment, which would have allowed the employeesto immediately return to work, because the ChargingParty was dissatisfied with the Respondent's positionin negotiations. In short, the employees (were on strike)did not return to work because of the status of negotia-tions.Finally, theUnion conditioned acceptance ofRespondent's no-strike proposal upon receipt of aguarantee by Respondent that a contract satisfactoryto the employees would be agreed upon prior to June21, 1971. At this point, the Charging Partywas usingits refusal (to return to work) to grant a no-strike assur-ance for the same purpose that unions often use theaffirmative power of an economic strike-to obtaineconomic or contract concession from a company. Infact, the picketing after October 16, 1970, was for thepurpose of keeping people and trucks out of the plantto help settle the dispute .... The Charging Party'sstrategy was succinctly revealed during the bargainingmeeting on December 22, 1970. At that time, Coopersaid that Respondent could not retrain persons to re-place the employees represented by the Charging Par-ty, that Respondent could not get the season out, thatthe lockout had the same effect as a strike, and that hewould just have to wait and see if Respondent could getthe season out ....Clearly, the Charging Party was striking withouthaving called a formal strike.Respondent's argument is without merit. In the firstplace, the cases it cites(American Manufacturing Concern, 7NLRB 753;Electric Auto-Lite Co.,80 NLRB 1601;Willam-ette Association,125 NLRB 924;Marydale Products Co.,133NLRB 1232;Erie Forge and Steel Corporation v. Unemploy-ment Comp. Bd. of Review,146 A.2d 751;Punxsutawney Co. 188DECISIONSOF NATIONAL LABOR RELATIONS BOARDv.Unemployment Comp. Bd. of Review,149 A.2d 683;Alma-da v. Administrator, Unemployment Comp. Act,77 A.2d 765)are inapposite. More importantly, inWillamette, supra,theBoard said, "A lockout by definition clearly involves anemployer's refusal to allow employees to work when theyare ready and willing to do so." Here, there is nothing in therecord to indicate that Respondent's employees were at anytime not ready and willing to return to work as, in fact, theydid on June 1, 1971, when Respondent recalled them. Re-spondent asks why, if it did not intend to strike, the Charg-ing Party would not give it an unconditional no-strikecommitment to protect it during the busy season. The shortand simple answer is that the Charging Party was using aweapon from its arsenal to bring pressure on the Respon-dent just as Respondent was using a lockout to bring pres-sure on the Charging Party. There is no requirement in thelaw that a union must give a no-strike commitment as theprice of avoiding a lockout of the employees it represents.Therefore, the Charging Party was acting within its legalrights when it insisted ona quid pro quofor the commitmentRespondent sought. The work stoppage which began onOctober 16, 1970, was Respondent's doing. It could onlycease to be a lockout when the Respondent or the ChargingParty took some affirmative act to change its nature. TheCharging Party never took any such step. The next affirma-tive step which Respondent took was to end the work stop-page on June 1, 1971. Therefore, it was a lockout during theentire period.The alternative prong of Respondent's defense is thatithad a legal right to use temporary replacements for itslocked-out employees under the circumstances which ex-isted. First, it argues, on the basis ofAmerican Ship BuildingCo. v. N.L.R.B.,380 U.S. 300, andN.L.R.B. v. John Brownd/b/a/ Brown Food Stores,380 U.S. 278, that "the SupremeCourt has interpreted the Act as sanctioning the use oflockouts by employers as an economic tool to be utilizedwithin the process and procedure of collective bargaining aswell as sanctioning an employer's hiring and use of tempo-rary replacements during a lockout." After taking the posi-tion, based on its analysis of the legislative history of theAct, especially the Taft-Hartley Amendments of 1947, thatthe lockout and the strike are correlative powers and thatthe Board may not dictate the procedures it may employ tomake its lockout effective, Respondent recognizes that thesituation presented here, at least insofar as this aspect of itsargument is concerned, is still on the frontier of a develop-ing area of the law when it states:In view of the decisions inAmerican Ship BuildingandBrown,Respondent is simply asking for the logicalextension of this law to include the hiring and use oftemporary employees during the period of a lockout asa legitimate right of an employer. The circumstances inthis case present a rational and logical basis uponwhich to close the heretofore incomplete perimeter ofan employer's right to resort to the lockout device as aneconomic tool in the process and procedure of collec-tive bargaining.This argument might well be characterized as a plea fora finding that the use of temporary replacements during alegal lockout isa per senonviolation of the Act. In thisconnection, itmust be kept in mind that thereis no issue inthis case as to the legality of the lockout itself. Therefore,there is no question but that Respondent's motive for doingwhat it did was not a discriminatory one. Respondent iscorrect whenit states, in connection with the next phase ofits argument, that the test of its conduct is not whether itsought to discourage union activity or evade bargaining, forthose points are conceded by the General Counsel, butwhether its activity was inherently prejudicialto union in-terests and devoid of significant economic justification. Thisstate of the law, itseemsto me, precludesa per sefindingeitherway.For that reason, I reject this part ofRespondent's defense.The second facet of Respondent's argument that it hada legalright to use temporaryreplacements goeslike this:Respondent had no choice but to use temporary replace-mentsif it were to insure continued operations on an eco-nomical basis. The test of the legality of its conduct iswhether its activity was inherently prejudicial to union in-terests and devoid of significant economic justification. Un-der the objective circumstances which existed it hadreasonable cause to believe that the Charging Party wouldstrike during its busyseason ifnegotiations continued thatlong and its regular employees were still at work. Therefore,the economic situation which it faced justified self-helpmeasures.The use of temporaryreplacements was a legit-imate form of self-help to protect itseconomic interestsbecause it was defensive in nature under the rationale ofsuch cases asBetts Cadillac Olds, Inc.,96 NLRB 268, albeitthe lockout began as an offensive lockout. The use of tem-porary replacements is not inherently destructive of em-ployee rights; i.e., the Court of Appeals for the SeventhCircuit did not intend such a sweeping finding when itreferred to the use of temporaryreplacementsin a lockoutsituation asa per seviolationin its decisioninInland Truck-ing Co. v. N.L.R.B.,440 F.2d 562. TheInland Truckingcaseis distinguishable. Respondent's position is wellsummariz-ed by this sentence from its brief, as slightly modified byme:On the basis of the ... facts [in thiscase] it issubmitted that Respondent's use of temporary replace-ments on December 1, 1970 was a "defense" measureto protect itself from a well-founded fear of a disastrousstrike at a time most advantageous to the ChargingParty [which is not proscribed by the Act).The first point in this argument at which I part compa-ny with Respondent, although it is not the basis of mydecision, is that Respondent had a reasonable fear of astrike by the Charging Party during its busy season basedon objective considerations. Tyler, the man who made boththe decision to lock out and the decision to hire temporaryreplacements for Respondent, testified at several differentpoints in the hearing about his reasons for fearing a strikeduring the busy season if he selected the option of endingthe lockout instead of hiring temporary replacements whenitbecame obvious that the lockout had failed. He said:Q. You stated that one of thereasonsyou decidedto use temporary replacements when you did was be-cause you were afraid if you let the union employeesback in without a no-strike committment they would INTER COLLEGIATE PRESSstrike during the busy season. What was the basis ofyour thinking the union would strike you if they gotback in?A. Well, we had offered them on several occasionsand asked them for a no-strike commitment during thisbusy season and I could not understand why theywouldn't give it to us if they didn't plan to strike us. Ihad the pressure of our sales representatives on me atthat time also. They were concerned because they weregoing to lose a large segment of their business, whichwas their income, if they didn't receive the orders ontime, the customers were telling them that. The union,the experience that we had had in the previous year inthe LPIU strike, the binders violated their no-strikeclause in the contract and some of the same issues inthe 1967 strike by the bookbinders were still majorissues in this negotiation.Q. I want to know specifically what the union'seconomic demands had to do with your decision to usethe temporary replacements.A.Well first of all we had been negotiating forfour or five months with no success. We had tried touse a lockout which was ineffective in'bringing a con-clusion to these negotiations.We had told them, theunion, several times that we could not, we were goingto lose money, at least $40,000. We told them this, wecouldn't raise the prices of our product and we justdidn't have the money to give them their demands.Then when they refused to give us a no-strike commit-ment I felt we had to take these steps to protect our-selves against the strike.ssQ. (By Mr. Engle) Did you make any conclusionwith respect to what the failure of the initial lockoutmeant?A. The failure of the lockout meant to me that theunion was not going to take into account our financialsituation. It was not going to change its position on theeconomic demands which we could not afford to paythem and I thought from that they would strike.Q.Why didn't you accept the union's offer toreturn to work without a no-strike commitment?MR NIXON I object to that. It is repetitive. It hasbeen asked and answered already.TRIAL EXAMINEROverruled.A.Well, I felt that the-I couldn't understand,first of all, why they wouldn't give the no-strike com-mitment. The second thing is that I felt if they cameback, they would wait until the temporary employeeshad been dispersed, and at that time strike us whichwould be in our peak season, and we wouldn't be ableto get the season out. We would have trouble makingthe deliveries.189TRIAL EXAMINER What did you base that judgmenton?THE WITNESS The major part of my judgment wasthat I could see no reason, if they didn't intend to strikeme, why they wouldn't give me a no-strike commit-ment. That was the foundation.As can be readily seen, the theme of Tyler's conclusionthat the Charging Party would strike during the busy seasonto enforce its demands if he gave them a chane to do so byending the lockout is his inability to understand the Charg-ing Party's bargaining adamancy and its refusal to give anunconditional no-strike commitment. (The only objectivecircumstance involving the Charging Party he cites is the"fact" that "the binders violated their no-strike clause" dur-ing the LPIU strike in 1970. This is not true. The contractin effect between Respondent and the Charging Party at thetime contained a standard no-strike, no-lockout clause.However, it also contained a provision that a refusal ofemployees to cross a picket line set up by another union inthe plant would not constitute a breach of the agreement.)As I have already pointed out in another context, the Charg-ing Party had a legal right to insist ona quid pro quoif itagreed to give Respondent a no-strike commitment. There-fore, it does not follow that a refusal to give an uncondition-alno-strike commitment is an objective circumstancejustifying fear of a strike, and Tyler's fear was more subjec-tive than objective. In my opinion, the other objective cir-cumstances relied on by Respondent in its brief, such as thestrike by the Charging Party in 1967, are insufficient tooutweigh Tyler's answers. In the total context of this case,especially the complete absence of any indication that theCharging Party threatened by word or deed to strike toachieve its bargaining ends, I find that Respondent's fearthe Charging Party would strike it during its busy season ifgiven a chance was unreasonable. However, I do not consid-er the point a crucial one. Even if my finding were to thecontrary, I would still decide this case against Respondentfor the following reasons:First, as I have also already indicated in another con-text, I agree with Respondent that this case should not bedecided against it ona per sebasis. The relevant part of thecourt's decision inInland Trucking, supra,reads:We conclude that the bargaining lockout, whichwas held in American Ship not to be inconsistent withprotected employee rights, does become so if the em-ployer does not shut down, but continues operationwith temporary replacements. Such lockout foreclosesthe employees' opportunity to earn without surrender-ing the corresponding opportunity of the employer. Itwould not merely pit the employer's ability to with-stand a shut down of its business against the employ-ees' ability to endure cessation of their jobs, but wouldpermit the employer to impose on his employees thepressure of being out of work while obtaining for him-self the returns of continued operation. Employeeswould be forced, at the initiative of the employer, notonly to forego their job earnings, but, in addition, towatch other workers enjoy the earning opportunitiesover which the locked out employees were endeavoringto bargain. Permitting an employer to impose this addi-tional price on the protected right to collective bargain- 190DECISIONSOF NATIONAL LABOR RELATIONS BOARDing would, in our opinion, conflict with the intendedscope and content of that right, as protected in 29U.S.C. § 157.We conclude that a lockout in the circumstancesat bar, accompanied by continued operation with re-placement labor, is, per se, an interference with protect-ed employee rights, and, accordingly, per se, an unfairlabor practice under § 158(a)(1).Despite the express use of the phrase, I do not read this asrequiring a finding of a violation at all times and under allcircumstances. The introductory words of the sentence inwhichper seappears-"We conclude that a lockoutin thecircumstances at bar"(emphasis supplied)-permit of noother conclusion.This case, then, comes down to a question of whetherit can be distinguished fromInland Trucking.It would serveno useful purpose to repeat here the numerous groundsRespondent lists as the basis for drawing such a distinction.Viewing this case in the light of the Board's and the court'sopinions, especially the first paragraph I have set forthabove from the court's opinion inInland Trucking,I find nosignificant difference between this case and that one. In myview the issue framed by the record as a whole is whetheran employer who has resorted to an offensive lockout isthereafter entitled to hire temporary replacements if theunion does not state affirmatively that it has no intentionof striking and refuses to give an unconditional no-strikecommitment in a situation where the union has given noexplicit objective indication that it will strike.Inland Truck-ing says that it does not. I am bound by the Board's decisioninInland Trucking.Therefore, I find that Respondent viola-ted Section 8(a)(1) and (3) of the Act when it used tempo-rary replacements for its locked-out employees fromNovember 30, 1970, through May 31, 1971.B. Cases17-CA-4762 and 48261.Facts in Case17-CA-4762When Respondent's regular employees were recalledto work effective June 1, 1971, seven who worked in thecover department failed to show up. Among the temporaryreplacements who were retained to fill out the complementneeded was Norma Casey. (Miss Casey was one of seventemporary replacements who became permanent employeesin July 1971 to replace those who had failed to return to thecover department when the lockout ended. However, at thetime of the events in Case 17-CA-4762 she was still classi-fied as a temporary seasonal employee and thus not a mem-ber of the bargaining unit represented by the ChargingParty.) Among the locked-out employees who returned tothe cover department were Irene Barnes, Mary Alice Helm,and Ruby Patterson.Miss Casey's job during the lockout was inspector onthe silk screen dryer. The inspector inspects covers as theyemerge from the silk screen machines on a conveyor, rejectsthose which are imperfect, and boxes or not boxes the re-mainder, depending on whether the covers are for an Amer-ican or a Canadian order. She also prepares the boxes andmarks them appropriately. When there are no covers to be"picked up" because the silk screen machines are being setup for a run or because they are down for some otherreason, the inspector helps the operator by blocking andtaping screens to prepare them for use in the silk screenmachines. Blocking is the opaquing of pin holes in thescreens so that ink does not come through on the covers inplaces where it is not wanted. Taping is the placing of tapearound the edges of the frames which hold the screens forthe same purpose. Finally, when she has nothing else to dothe inspector washes used screens.Miss Casey was experienced and competent in all ofthese operations.Mrs. Barnes, who went to work at InterCollegiate Press in November 1966, worked in the silkscreen area and performed the inspector's duties for a peri-od of 4 to 6 weeks in the spring of 1970. Mrs. Helm, whowent to work at Inter Collegiate Press in April 1964, workedas an inspector for 2 months in early 1965 and from timeto time thereafter on a fill-in basis. However, she had notdone that work for several years prior to the lockout. Mrs.Patterson, who went to work at Inter Collegiate Press inFebruary 1962, worked in the silk screen area for the first5 years, not, however, primarily as an inspector. She didfrom time to time perform the inspector's job during thatperiod. In 1969 she returned to the silk screen area for ashort time.When she discovered that she was still allergicto the chemicals used to wash screens, she asked to betransferred to another job. Her request was granted. (Mrs.Patterson was assigned permanently to the silk screen in-spector job on June 29, 1971. However, the duties werechanged at that time so that she did not have to washscreens.)Mrs. Barnes, along with several other employees, wason layoff because of a lack of work in the cover departmentfrom June 14 through June 29, 1971. On June 11 Gary Belt,manager of the cover department, offered transfers to thesilk screen area as machine operators to Mrs. Barnes and theother employees who were laid off with her in lieu of layingthem off. There were three openings for silk screen opera-tors at that time. All of the permanent employees, Mrs.Barnes included, turned down the offer, presumably be-cause, as Respondent concedes, work in the silk screen areaismore onerous and the working conditions less pleasant,due to heat, odors, and dirt, than the work Mrs. Barnes,Mrs. Helm, and Mrs. Patterson were regularly assigned to.(Two of these three jobs were eventually filled by retainedtemporary replacements.)On June 23 Belt told Mrs. Helm, Mrs. Patterson, RevaBeard, and Gladys Moore that they were laid off becauseof lack of work. Mrs. Patterson asked how long the layoffwould last since, if it were for more than a couple of days,she could not afford to wait for recall. Belt assured the ladiesitwas only 2 days and they would be back at work thefollowing Monday. Mrs. Helm asked Belt who was going topick up covers off the dryer. Belt said Norma Casey was.Mrs. Helm asked how come Mrs. Patterson could not begiven that work so that she would not have to be laid off atall.Belt said Mrs. Patterson was not qualified.Mrs. Helm and Mrs. Patterson were on layoff status onJune 24 and 25, 1971. (So were Mrs. Beard and Mrs. Moore.They are not named as discrimmatees in the complaint inCase 17-CA-4762 because, in the General Counsel's view,they were not qualified to pick up covers coming out of the INTER COLLEGIATEPRESS191rsilk screendryer.) On those 2 days, Miss Casey performedthe inspector's job.Since,apparently,the silk screen ma-climes were not down for any appreciable length of time,she picked up, inspected, and boxed covers. She had nooccasion to block,tape,or wash screens. Mrs. Helm andMrs. Patterson returned to work on Monday, June 28, 1971.Mrs. Barnes returned to work on Wednesday,June 30,197 1.Early in July a vacancy occurred in the inspector job. Beltoffered it to Mrs.Barnes, among others.She turned it down.On July 18 there was an opening for a machine operator inthe silk screen area.Belt offered it to Mrs.Barnes and Mrs.Helm. Both turned it down.There were other occasions in the period immediatefollowing the end of the lockout in which temporary re-placements whom Respondent retained worked while em-ployees in the bargaining unit were on layoff. The ChargingParty has not complained to Respondent that any of theseincidents violated the rights of employees in the bargainingunit.2. Facts in Case17-CA-4826On September 1, 1971, David Nixon,counsel for theGeneral Counsel,telephoned Engle.Nixon told Engle thatthe regional office had determined there was merit to thecharge inCase 17-CA-4762in that Respondent had dis-criminated against Mrs. Barnes, Mrs. Helm, and Mrs. Pat-terson on June 24 and25, 1971,by giving work to MissCasey which theywere qualified to perform. (The charge inCase 17-CA-4762 isworded in general terms-"discrim-inated...by laying off or terminating its employees becauseof their membership in, or adherence to," the ChargingParty. The GeneralCounsel concedesthat the Norma Ca-sey incident on June 24 and 25,1971, is the only one of thoseoccasions when temporary replacements worked while bar-gaining unit employees were laid off which hadany colorof merit.)Engle disputed their qualifications.He called Tyl-er and obtainedTyler's permission for a test to see whetherthey were,in fact,qualified.His purpose was to obtain datato submit to the Regional Director in an effort to persuadehim to change his mind or, if worse came to worst,to presentto a trial examiner in Respondent'sdefense.Engle thentelephoned Belt and explained the situation to him. Heinstructed Belt to use Mrs. Barnes and Mrs. Helm on theinspector job as long as necessary on September2 and 3 todetermine whether they were,in fact, qualified to performit.He instructed Belt not to test Mrs. Patterson because hewould rely on Mrs. Patterson's allergyhistoryas the defensein her particular case.He told Belt to watch Mrs.Barnesand Mrs. Helm closely and keep a recordof whattheydidand how wellthey did it.Belt followed Engle's instructions.He told CharlesKoca, the supervisor in the silk screen area,what was goingon and instructed him to observe and take notes also. Hemoved TerryRandel,the leadman in the silk screen area,to other duties.He instructed other employees in the silkscreen area to refer any questions Mrs. Barnes and Mrs.Helm might ask about the work tohim. All daySeptember2 and the morning of September 3, Belt acted as the supervi-sor, performing Koca's normal duties,and Koca acted asthe leadman,performing Randel's usual duties.Belt as-signedMrs.Helm and,a little later,Mrs. Barnes to theinspector job on the morning of September 2. They workedit for approximately a day and a half. They performed allthe duties, including washing screens. All the work they didwas on orders being processed for customers with the excep-tion of the screens they washed.Since there were no screensreadyfor washing in the normal course of events, Belt pre-pared some specially so that he could observe Mrs. Barnes'and Mrs. Helm's skill in that operation. Belt and Kocawatched Mrs.Barnesand Mrs. Helm closely and recordedwhat they observed. Around noon on September 3 Beltreturned Mrs. Helm and Mrs. Barnes to their usual jobs.Belt forwarded the data he and Koca had collected toEngle.Engle elected not to submit it to the Regional Direc-tor. Instead,he introduced it into evidence in this proceed-ing.3.Analysis and conclusionsMuch of the protracted hearing in this proceeding wasdevoted to whether Mrs.Barnes,Mrs. Helm, and Mrs. Pat-terson were, in fact, qualified to do the work which MissCasey actually did on June 24 and 25, 1971. Boxes of imper-fect covers which Mrs.Barnesand Mrs. Helm allegedlyapproved as flawless on September 2 and 3, 1971, werebrought into the hearing room. Mrs. Barnes and Mrs. Helmtook the witness stand on rebuttal to testify that coversexactly like these were indeed rejected by them. The proba-tive value of all evidence such as this was nil.In my view, as developed below, Case 17-CA-4762does not turn on the qualifications of any or all of the threeladies named in the complaint.Even if each were infinitelybetter qualified thanMiss Casey, the General Counselwould still not prevail. It is sufficient for the purpose of this"issue"to point out, first,that the parties are not in agree-ment as to the work at issue. In the General Counsel's view,all that was involved was the almost routine act of pickingup covers from a conveyor belt and stacking them in boxes.In Respondent's view, in order to be qualified the threeladies would have had to demonstrate skill, knowhow, andphysical capacity to do any of the chores the inspectormight be called on to perform in the course of a day's work.Next, since Miss Casey, a capable inspector, could havebeen called upon on June 24 and 25, 1971, to do more thanmerely pick up covers and put them into boxes and sinceMrs. Barnes and Mrs. Helm did not dispute the testimonyof Belt, which I credit, about the generally inept manner inwhich they went about blocking, taping, and washing onSeptember 2 and 3, 1971, it is obvious that they,at least,were not as qualified as Miss Casey for the inspector job.Finally, as to Mrs. Patterson, there is no basis in the recordfor finding that Belt knew prior to June 24 and 25 thatwashing ofscreenswould not be required those days. There-fore, her allergy obviously disqualified her, for, even thoughthe duties of the job were subsequently changed for herbenefit to eliminate contact with the chemicals to which sheis allergic, as of June 24 and 25 Respondent was under nolegal duty to grant her such a favor. I find, therefore, thatneither Mrs. Barnes, Mrs. Helm, nor Mrs. Patterson was asqualified as Miss Casey to do the work which Miss Caseymight reasonably have been called on to perform as inspec- 192DECISIONSOF NATIONALLABOR RELATIONS BOARDtor on the silk screen dryer on June 24 and 25, 1971, al-though they might have been able to do what Miss Caseyactually did those days without any undue harm toRespondent's production.The General Counsel fails in both Cases 17-CA-4762and 17-CA-4826 for lack of proof. The 8(a)(5) aspect of theformer is predicated on the theory of a unilateral change inworking conditions. In that respect, the evidence in therecord is insufficient for me to find or infer that Respondenthad any policy or practice of favoring unit employees overnonunit employees in the assignment of available work attimes when temporary seasonal employees were part of thework force. The contract between Respondent and theCharging Party which expired on September 1, 1970, pro-vided for layoff and recall by seniority where, inRespondent's judgment, ability and physical fitness wererelatively equal. Other provisions (one that "employees"generally will be transferred in order to avoid layoff; an-other that permanent seasonal employees shall be laid offprior to full-time employees) throw no light on the problem.In any event, the contract was not in effect at the time atissue. Therefore, there is no basis in the record for a findingthat Respondent altered any existing condition of employ-ment when it assigned Miss Casey and not Mrs. Barnes,Mrs. Helm, or Mrs. Patterson to the 2 days' work at stake.The 8(a)(3) issue in both cases and the 8(a)(4) issue inCase 17-CA-4826 turn on Respondent's motive for treatingthe three ladies as it did. The General Counsel seeks afinding that Respondent was motivated in both situationsby animus against the Charging Party. I have difficultyunderstanding the General Counsel's position since, havingconceded the legality of Respondent's lockout, he wouldseem to have conceded Respondent's lack of animus in thetotal situation which existed.American Ship Building, supra,stands for the proposition that a lockout does not violateSection 8(a)(3) of the Act so long as an employer is motivat-ed solely by a desire to secure a favorable contract and notby a desire to interfere with his employees' Section 7 rights.If Respondent had no animus against the Charging Party inlocking out, why would it have acted from such animus indealing with its employees after they returned to work?(There is nothing in the record which would indicate anyanimus against Mrs. Barnes, Mrs. Helm,or Mrs.Pattersonas individuals based on their union activities.) In any event,I think that precisely the opposite is the only inference thatcan be drawn from the record as a whole. In finding thatRespondent entertains no animus against the Charging Par-ty, I have not overlooked the fact that the upshot ofRespondent's confrontation with LPIU in 1970 was LPIU'sloss of its status as bargaining representative for a unit ofRespondent's employees. If that fact is entitled to anyweight, it is minimal when weighed against all the evidencewhich establishes the meticulous care with which Respon-dent went about trying to win its bargaining war with theCharging Party by using its legal right to lockout employeesand, when that weapon failed, by using what it consideredto be its legal right to replace them with temporary employ-ees. The fact that, in my opinion, it had no legal right to takethe latter step under the circumstances which existed fallsfar short of proving a plot to rid itself of the Charging Partyonce and for all. I find,therefore,the General Counsel hasfailed to prove that Respondent'smotive for treating thethree ladies as it did had anything whatsoever to do withtheir union membership or adherence or with animus Re-spondent felt against the Charging Party as an institution.Similarly, the 8(a)(4) aspect of Case 17-CA-4826 ispredicatedon the theorythatRespondent discriminatedagainstMrs.Barnes and Mrs. Helm because they were in-volved in Case17-CA-4762. Theywere assigned to moreonerous and demanding work for a day and a half, as Re-spondentreadilyadmits. But it is obvious that Respondent'spurpose in making those assignments was not to punishthem because they gave testimony under the Act within themeaning of Section 8(a)(4) by cooperating with the GeneralCounsel's investigation of Case 17-CA-4826.In fact, it issomewhat paradoxical for the General Counsel's complaintto emphasize the onerous and demanding nature of the silkscreen inspectorjob in this case when the gravamen of Case17-CA-4762 isthat Respondent discriminated against thesame two persons by denying them the same work at an-other time.Be that as it may, Respondent's sole motive forassigning Mrs. Barnes and Mrs. Helm to the job on Septem-ber 2 and 3,1971, and observing their performance closelywas to collect data it could not acquire in any other way tocounter the data(presumably the assertions of Mrs.Barnesand Mrs. Helm themselves to the Board's investigator) onwhich the Regional Director had relied in deciding therewas merit to the charge.In issuing his instructions to Re-spondent for the testing of Mrs. Barnes' and Mrs. Helm'squalifications,Engle did not go beyond the limits withinwhich an attorney may lawfully operate in preparing a casefor trial.In actually carrying out the tests,Belt did not gobeyond Engle's instructions.There remains only the possibility that these cases in-volve a violation of Section 8(a)(3) becausetheyfall in thecategory where encouragement or discouragement of unionactivity is such a natural consequence that no proof ofdiscriminatory motive is required or that they involve anindependent violation of Section 8(a)(1) where motive isimmaterial.At the close of the hearing counsel for the Gen=eral Counsel took what I conceive to be the ultimate possi-bleposition in these cases;i.e.,thatRespondent'semployees,when they returned from lockout,were entitledto all the work they were qualified to do over retainedtemporaryemployees regardless of Respondent'smotive forgiving the work to the replacements.Idisagree.Absent adiscriminatory motive, Respondent was not barred by theAct from assigning work to Norma Casey rather than toIrene Barnes,Mary AliceHelm, orRubyPatterson on June24 and 25,1971, or from transferring Mrs. Barnes or Mrs.Helm to that same work on September 2 and 3,1971. Be-cause the General Counsel has failed to prove a conditionof employment which was changed by Respondent in Case17-CA-4762 andto establish a discriminatory motive ineither case,I find that he has failed to prove a violation ofSection 8(a)(1), (3), or(5) of the Act in Case 17-CA-4762or a violation of Section 8(a)(1), (3), or(4) in Case 17-CA-4826.Upon the foregoing findings of fact,and on the entirerecord in this proceeding,Imake the following: INTER COLLEGIATEPRESS193CONCLUSIONS OF LAW1. Inter Collegiate Press, Graphic Arts Division-Sar-gent Welch Scientific Co. and Sargent Welch Scientific Co.is an employer within the meaning of Section 2(6) and (7)of the Act.2.Bookbinders Local No. 60, International Brother-hood of Bookbinders (AFL-CIO), is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By using temporary replacements for its locked-outemployees from November 30, 1970, through May 31, 1971,Respondent has violated Section 8(a)(1) and (3) of the Act.4. The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.5. The allegations that Respondent has violated Section8(a)(1), (3), (4), and (5) of the Act contained in the com-plaints in Cases 17-CA-4762 and 17-CA-4826 have notbeen sustained.THE REMEDYRespondent contends that backpay for its locked-outemployees would be an improper remedy because theCharging Party refused its request for an unconditional no-strike commitment, "a reasonable protective measure tosafeguard Respondent's operations." In support of thisproposition it citesBetts Cadillac 01ds, Inc., supra; TexasGas Corporation,136 NLRB 355:Indiana Ready Mix Corp.,141 NLRB 651;V-0 Milling Co.,43 NLRB 348, andSawyerStores, Inc.,190 NLRB No. 129. None bear any relation,factually, to the situation here. All are inapposite. In thelatter three, especially, the union's offer to return to workwas found to be conditional. Here, there was nothing condi-tional about the Charging Party's offer to return to work ifRespondent ended the lockout. The only condition it soughtto impose related to Respondent's request for a no-strikecommitment.Respondent advances various subsidiary arguments.Relying onPackard Bell Electronics Corporation,130 NLRB1122, it contends that any backpay liability should be re-duced bythe approximately$50,000 it expended in extrasubcontracting during the lockout.Relying onH. K.PorterCo. v. N.L.R.B.,397 U.S. 99, andEx-Cell-0 Corp.,185NLRB No. 20, it argues that a backpay order would bebased on a speculation that Respondent would have endedthe lockout if it had not decided to use temporary replace-ments. In support of this position,it seeks a finding that therecord justifies an inference that Respondent would havetaken a strike at least until February 1, 1971, the beginningof the busy season,thus limiting backpay to the February1-May 31,1971, period if I reject the concept that there isno showing that locked-out employees would have hadearnings from November 30, 1970,on but for Respondent'sunfair labor practice.Finally,Respondent argues that anyliability for backpay should be limited to profits,if any,earned by Respondent as a result of its use of temporaryreplacements; i.e., profits earned during the period Novem-ber 30,1970, through May 31,1971. These arguments areequally without merit.In my view,Respondent hit the nail on the head when,in its brief,it stated:Back pay is applicable only when the employeesmake clear they are willing to work and to remain atwork,when they have some legal right to work andwhen they show some loss in earnings as the result ofbeing denied a legal right to work.All those conditions have been met here. Therefore, I willrecommend backpay for all locked-out employees for theNovember 30, 1970-May 31,1971, period,computed on aquarterly basis plus interest at 6 percent per annum, asprescribedin F.W.Woolworth Company,90 NLRB 289, andIsis Plumbing&`Heating Co.,138 NLRB 716, as well as thatRespondent cease and desist from the unfair labor practicefound and post an appropriate notice. Since the record indi-cates that all the locked-out employees have already beenoffered reinstatement to their former jobs and that thosewho accepted it have already been restored to their seniorityand other rights and privileges,Iwill not include such provi-sions, customary in discrimination cases, in my recommen-dations.[Recommended Order omitted from publication.]